EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alex Y. Nie on 13 September 2021.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed an after final reply on 9/3/21, including amendments to the claims and an After Final Consideration Pilot (AFCP) Program 2.0 request. The Examiner considered the reply and amendments under the terms of the AFCP 2.0 and found the claims as amended to be in condition for allowance following a further Examiner's Amendment set forth below.
The amendment of 09/03/21 has been entered in full. Claims 1 and 2 are amended. Claims 1-5 and 11-13 are pending. 

Examiner’s Amendment
Following entry of the 9/3/21 amendment, amend the claims further as follows:

Cancel claim 13.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (6/14/21).
The objection to claim 2 at page 3 is withdrawn in view of the claim amendments.
The rejection of claims 1-5, 11 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Bechard et al, WO 2012175222, published 12/27/12, is withdrawn in view of the amendments to the claims, which clarify that the cysteine residue that is deleted 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All objections to and/or rejections of claims 1-5, 11 and 12 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 11 and 12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646